Citation Nr: 1243765	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-07 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy for the period prior to July 23, 2010. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from October 1993 to August 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the claims file is with the RO in Buffalo, New York. 

The Board previously considered and denied the appeal in September 2011.  In that decision, the Board also denied an evaluation in excess of 40 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy for the period beginning July 23, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in May 2012, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the portion of the Board's September 2011 decision which denied an evaluation in excess of 20 percent for disk protrusion between L5 and S1 for the period prior to July 23, 2010.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was subsequently returned to the Board for appellate review. 

After considering the Joint Motion, the Board finds that additional development is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim.  The Veteran seeks an evaluation in excess of 20 percent for his disk protrusion between L5 and S1 with lumbosacral radiculopathy for the period prior to July 23, 2010, and specifically seeks a 40 percent evaluation beginning May 28, 2008.  The Joint Motion indicated that the Board relied upon two private medical opinions and a VA examination that lacked sufficient information to rate the claim.  

An April 2008 private record from R.J., M.D. indicated that the Veteran had back pain and decreased activity.  Stretching aggravated the pain, and the back was sore at night and in the morning.  Sitting and prolonged standing also aggravated the pain.  The Veteran was noted to have left lateral flexion to 24 degrees, right lateral flexion to 25 degrees, extension to 20 degrees with pain, and forward flexion to 90 degrees with pain.  Dr. J. did not specify where the pain began, nor did he discuss the functional effect of the pain.

A December 2009 private record of J.C., RPA-C, at Sheridan Drive Medical Group noted complaints of back pain.  An examination reflected limited range of motion in all directions of the spine due to pain.  The physician, however, did not specify where the pain began nor did he discuss the functional effect of the pain.

The Veteran was afforded a VA examination in December 2009 VA to assess the severity of his disability.  During this examination, the Veteran complained of severe back pain that radiated down both legs, which was worse in the morning.  The Veteran described having 6 incapacitating episodes requiring bed rest.  The examiner indicated the Veteran could stand for 2 hours at a time and could continue to perform activities of daily living.  There were limitations with bending, lifting, and twisting.  Range of motion testing reflected forward flexion to 65 degrees, extension to 15 degrees, left and right side bending to 20 degrees, and left and right rotation to 30 degrees.  All ranges of motion were noted to have pain.  The examiner explained that due to the Veteran's pain and unsteadiness, the Deluca examination was deferred for patient pain and safety.  

Assignment of a disability rating should take into account a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40 (noting that disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance and indicating that a part which becomes painful on use must be regarded as seriously disabled); Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' may constitute functional loss); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991) (noting that "functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded").

In the present case, the Joint Motion indicated that all of the medical reports discussed above were not adequate because, although they noted pain during range of motion testing, the reports failed to indicate the specific limitations the Veteran experienced and the point at which the range of motion was limited by pain.  In light of this, the Joint Motion directed that the Board obtain clarification of these medical reports and request the physicians provide the specific functional range of motion limitations due to pain, rather than solely noting where the pain begins.  See 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate);  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (noting that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. R.J. and ask him to review the April 2008 record and state whether he can provide the specific functional range of motion limitations due to pain, including noting where the pain begins.  The RO should also request Dr. J. describe the functional effect of the pain and flare-ups.

2.  The RO should contact Dr. J.C. and ask him to review the December 2009 record and state whether he can provide the specific functional range of motion limitations due to pain, including noting where the pain begins.  The RO should also request Dr. C. describe the functional effect of the pain and flare-ups.

3.  The RO should return the claims file to the examiner who conducted the December 2009 VA examination and request he clarify the specific functional range of motion limitations due to pain, rather than solely noting where the pain begins.  The examiner should also be asked to specify the functional effect of the pain and flare-ups.

If the examiner is not available or is no longer employed by VA, the inquiry may be answered by another suitably qualified examiner, provided that a comprehensive review of the claims folder be undertaken, reported, and acknowledged by the examiner.

4.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


